------------------------------------------------------------------------




                                                                                                         FILED
                                         UNITED STATES DISTRICT COURT                                    FEB 26 2010
                                         FOR THE DISTRICT OF COLUMBIA
                                                                                                    Clerk, U.S. District and
                                                                                                      Bankruptcy Courts
       CHRISTOPHER WORTHY,

                           Petitioner,

                   v.                                             Civil Action No.
                                                                                            10 0315
       UNITED STATES OF AMERICA,

                           Respondent.

                                              MEMORANDUM OPINION

                   This matter comes before the Court on petitioner's application to proceed informa

       pauperis and pro se petition for a writ of habeas corpus.

                   Petitioner, who currently is detained at the Peumansend Creek Regional Jail in Bowling

       Green, Virginia, appears to challenge his conviction in the Superior Court of the District of

       Columbia. See Compl. at 2. Petitioner has submitted his petition using a preprinted form, and in

       the section devoted to the grounds on which he claims that he is being held unlawfully, he states

       the following:

                           Section to the Constitution, Article 1, Bill of Rights, Section 106,
                           Right for Speedy Trial, witnesses, etc."

       Id. at 5.

               A challenge to the Superior Court conviction must be brought by motion in that court

       under D.C. Code § 23-110. In relevant part D.C. Code § 23-110 provides:

                           [An] application for a writ of habeas corpus in behalf of a prisoner
                           who is authorized to apply for relief by motion pursuant to this
                           section shall not be entertained by ... any Federal. .. court if it
                           appears ... that the Superior Court has denied him relief, unless it
                           also appears that the remedy by motion is inadequate or ineffective to


                                                             1



\tlJ
                test the legality of his detention.

D.C. Code § 23-11 O(g). "Section 23-110 has been found to be adequate and effective because it

is coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992). It is

settled that "a District of Columbia prisoner has no recourse to a federal judicial forum unless

the local remedy is 'inadequate or ineffective to test the legality of his detention. '" Byrd v.

Henderson, 119 F.3d 34,36-37 (D.C. Cir. 1997) (internal footnote omitted); Garris v. Lindsay,

794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986).

        Furthermore, habeas actions are subject to jurisdictional and statutory limitations. See

Braden v. 30th Judicial Circuit Court o/Kentucky, 410 U.S. 484 (1973). The proper respondent

in a habeas corpus action is the petitioner's warden. Rums/eld v. Padilla, 542 U.S. 426,434-35

(2004); Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998) (citing Chatman-Bey v.

Thornburgh, 864 F.2d 804,810 (D.C. Cir. 1988)). Thus, "a district court may not entertain a

habeas petition involving present physical custody unless the respondent custodian is within its

territorial jurisdiction." Stokes v. United States Parole Comm 'n, 374 F.3d 1235, 1239 (D.C. Cir.

2004). Insofar as petitioner is challenging his current custody on an alternative basis, the petition

should be filed in the district where he is detained.

        The Court will dismiss the petition without prejUdice. An Order consistent with this

Memorandum Opinion will be issued separately on this date.




DATE:   ;;'/'!l.oi   6




                                                      2